DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with all the limitations in the claims, the prior arts fail to teach or make obvious: determining a phase deviation according to the at least one sine sampled signal and the at least one cosine sampled signal; and
performing phase compensation on the at least one sine sampled signal and the at least one cosine sampled signal according to the phase deviation; wherein the at least one sine sampled signal comprises a first sine sampled signal and a second cosine sampled signal, and determining the phase deviation according to the at least one sine sampled signal and the at least one cosine sampled signal comprises : respectively determining an amplitude corresponding to the first sum sampled signal an
amplitude corresponding to the second sine sampled signal an amplitude corresponding to the first cosine sampled signal and an amplitude corresponding to the second cosine sampled signal;
calculating a first phase deviation according to the amplitude corresponding to the first sine
sampled signal calculating a second phase deviation according to the amplitude corresponding to the second sine sampled signal, calculating a third phase deviation according to the amplitude
corresponding to the first cosine sampled signal and calculating a fourth phase deviation according to the amplitude corresponding to the second cosine sampled signal; calculating a mean value of the first phase deviation, the second phase deviation, the third phase deviation and the fourth phase deviation and taking the mean value of the first phase deviation, the second phase deviation, the third phase deviation and the fourth phase as the phase deviation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971.  The examiner can normally be reached on Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







July 28, 2021

                                                            /DANIEL PREVIL/                                                            Primary Examiner, Art Unit 2684